Citation Nr: 1215032	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  11-28 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an August 13, 1996 decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD).

(The issue of entitlement to an effective date earlier than November 27, 2006, for the assignment of a 100 percent disability rating for PTSD is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1972.

This matter is before the Board as an original action on the motion of the moving party (in this case, the Veteran) in which he alleges CUE in an August 13, 1996 decision of the Board, which denied a claim of entitlement to an evaluation in excess of 50 percent disabling for PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On August 13, 1996, the Board denied a claim of entitlement to an evaluation in excess of 50 percent disabling for service-connected PTSD.

2.  The correct facts, as they were known at the time of the August 13, 1996 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The August 13, 1996 Board decision denying entitlement to an evaluation in excess of 50 percent disabling for PTSD does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the moving party's allegations of CUE.  The United States Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

On August 13, 1996, the Board the Veteran's claim of entitlement to denied entitlement to an evaluation in excess of 50 percent disabling for PTSD.  After reviewing and weighing the evidence, the Board concluded that the preponderance of the evidence was against the claim for an evaluation in excess of 50 percent disabling for PTSD and denied the claim.  As to the Veteran's current allegation of CUE of the August 1996 Board decision, he specifically argues that 1) the Board's interpretation of the examination reports was erroneous, 2) the Board disregarded the facts of the claim and failed to properly weigh the evidence, and 3) VA failed to procure and consider outstanding evidence.

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2011); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2011); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2011); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

The Board will first address the Veteran's first two contention, that the Board's interpretation of the examination reports was erroneous and the Board disregarded the facts of the claim and failed to properly weigh the evidence.  As noted above, a valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In this case, the Veteran argues that the Board incorrectly weighed the evidence when it denied his claim in August 1996.  Consequently, his first two arguments are not subject to CUE.

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Turning to the Veteran's third contention that evidence relevant to his claim for an increased rating of his PTSD were not obtained by VA, as stated above, failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The argument that evidence not obtained by VA would have established a higher evaluation for PTSD may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  In addition, subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Thus, to establish CUE, the Veteran must show that either the correct facts were not considered by the Board or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  In this case, it does not appear that the Board committed an error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, the result would have been manifestly different but for the error.  Indeed, the correct facts, as they were known at the time, were before the Board.  The weight that the Board placed on the Veteran's lay statements and medical evidence is not a matter of CUE.

The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  Accordingly, the issue of whether there was CUE in the August 13, 1996 Board decision is dismissed without prejudice.


ORDER

The claim of CUE in an August 13, 1996 Board decision which denied the Veteran's claim of entitlement to an evaluation in excess of 50 percent disabling for service-connected PTSD is dismissed without prejudice.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


